          Case 2:20-cv-05681-CFK Document 15 Filed 04/16/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FRANKLIN ARMORY                                       :       CIVIL ACTION
HOLDINGS INC., et al.,                                :
                 Plaintiffs,                          :
                                                      :
               v.                                     :
                                                      :
ROBERT JOSEPH GALLAGHER, et al.,                      :
              Defendants.                             :       NO. 20-cv-05681


                                            ORDER

         AND NOW, this 16th day of April 2021, it is ORDERED that an on the record Initial

Pretrial Conference (Rule 16) is scheduled for Tuesday, June 8, 2021 at 9:00 a.m. before the

Hon. Chad F. Kenney, in a courtroom to be announced, 601 Market Street, Philadelphia, PA

19106.

         It is furthered ORDERED:

         1. The discovery period, regardless of any pending motion(s), begins with this Order

            and the parties shall exchange written discovery requests immediately;

         2. The parties shall exchange the required initial disclosures under Fed. R. Civ. P. 26(a)

            on or before June 1, 2021;

         3. After consultation with all counsel for all parties, Plaintiff’s counsel shall complete

            and file with the Clerk the required Report of the Rule 26(f) Meeting

            incorporating, at a minimum, all the information required in this Court’s form Rule

            26(f) Report (found on the Court’s website) on or before June 3, 2021;

         4. The parties must serve on the other party the initial set of interrogatories and request

            for production within 10 days of this order, if not already done so.


                                                  1
 Case 2:20-cv-05681-CFK Document 15 Filed 04/16/21 Page 2 of 2




5. Lead trial counsel is required to appear at the Rule 16 Conference. If lead counsel is

   absolutely unable to attend, the conference will be rescheduled;

6. Lead trial counsel must be prepared to speak on every subject, including settlement,

   liability, remedies, and damages and have authority from their clients to do so; and

7. Counsel are instructed to refer to Judge Kenney’s Practices and Procedures which

   are found at: http://www.paed.uscourts.gov/judges-info/district-court-

   judges/chad_f_kenney.



                                            BY THE COURT:


                                            /s/ Chad F. Kenney
                                            __________________________
                                            CHAD F. KENNEY, JUDGE




                                       2
